                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

IN RE: TAXOTERE (DOCETAXEL)                   )      MDL No. 16-2740
PRODUCTS LIABILITY LITIGATION                 )
                                              )      SECTION: “H” (5)
                                              )
This document relates to all cases            )




                             ORDER AND REASONS

      Before the Court is Sanofi’s Motion for Review of Discovery Order Regarding

PSC’s In Camera Correspondence and Videos (Doc. 6744). For the following reasons,

the Motion is DENIED.



                                  BACKGROUND

      In his Order and Reasons dated April 1, 2019 (Doc. 6616), Magistrate Judge

North held that Sanofi was not entitled to certain materials relating to work done by

Dr. Curtis Thompson, Plaintiffs’ testifying expert, and other retained non-testifying

experts for the Plaintiffs. After reviewing the materials in camera, Judge North held

that the documents were protected work product, and the videos were of a similar

nature. He ruled that none of the materials were discoverable.

      After Judge North rendered his decision, some developments occurred.

Plaintiffs produced to this Court as part of their briefing on this Motion an email

dated September 3, 2018. Defendants are seeking this email because it was

referenced on one of Dr. Thompson’s invoices. The email is between Dr. Thompson

and Plaintiffs’ non-testifying consulting expert, Dr. Alexa Poole. Plaintiffs aver that
the communication does not relate to this case and that Dr. Thompson mistakenly

listed this email on his invoice. Plaintiffs state that the email “concerns the potential

for independent research and the possibility of an exchange of specimens from

persons who are not plaintiffs in this case.” 1

       In addition, on May 9, 2019, in response to a subpoena served on AIVITA

Biomedical, Plaintiffs produced a set of emails between Dr. Thompson and Dr. Poole,

who is a follicular stem cell researcher at AIVITA Biomedical. Defendants speculate,

based on the contents of these emails, that they were not produced to Judge North.

Based on this speculation, Defendants further speculate that Plaintiffs are

withholding other materials.



                               STANDARD OF REVIEW

       Federal Rule of Civil Procedure 72(a) addresses orders by magistrate judges

on non-dispositive pretrial matters. Under the rule, a district judge must consider

timely objections to such an order and “modify or set aside any part of the order that

is clearly erroneous or is contrary to law.” 2 The “clearly erroneous” standard applies

to the factual components of a magistrate judge’s ruling, while the legal conclusions

are reviewable de novo. 3 Under the “clearly erroneous” standard, a court must affirm

a factual finding of the magistrate judge “unless ‘on the entire evidence [the court] is


1 Doc. 6987 at 1.
2 FED. R. CIV. P. 72(a).
3 Moore v. Ford Motor Co., 755 F.3d 802, 806 (5th Cir. 2014). See also Gressett v. City of New

Orleans, 2018 WL 3642008, at *4 (E.D. La. Aug. 1, 2018); Donahue v. Smith, 2017 WL
6604842, at *3 (E.D. La. Dec. 27, 2017).

                                              2
left with a definite and firm conviction that a mistake has been committed.’” 4

Regarding legal conclusions, a ruling is reversible only if the judge “misinterpreted

or misapplied applicable law.” 5 The district court “may not disturb a magistrate

judge’s determination on a nondispositive matter merely because it could have been

decided differently.”   6   Accordingly, this standard is considered “extremely

deferential.” 7



                                LAW AND ANALYSIS

       In 2010, drafters of the Federal Rules of Civil Procedure amended Rule 26 to

provide “work-product protection against discovery regarding . . . attorney-expert

communications.” 8 With the 2010 amendments came the addition of Rule 26(b)(4)(c),

which the drafters added to protect attorney-expert communications “regardless of

the form of communications, whether oral, written, electronic, or otherwise.” 9 The

addition of this provision “is designed to protect counsel’s work product and ensure

that lawyers may interact with retained experts without fear of exposing those

communications to searching discovery.” 10



4 In re Katrina Canal Breaches Consol. Litig., 2008 WL 4185867, at *1 (E.D. La. Sept. 9,

2008). See also Gressett, 2018 WL 3642008, at * 4.
5 See U.S. Securities & Exchange Commission v. Commonwealth Advisors, Inc., No. 3:12-

00700, 2016 WL 1364141, at *6 (M.D. La. Apr. 6, 2016) (quoting Cataldo v. Moses, 361 F.
Supp. 2d 420, 424 (D.N.J. 2004)).
6 Id. (quoting Martinez v. Pena, No. 4:03-CV-915-Y, 2006 WL 3289187, at *2 (N.D. Tex. Nov.

1, 2006)).
7 Id. (quoting Am. Realty Trust, Inc. v. Matisse Capital Partners, LLC, No. 3:00-CV-1801-G,

2001 WL 1029466, at *1 (N.D. Tex. Aug. 28, 2001)).
8 FED. R. CIV. P. 26(a)(2)(B), Adv. Comm. Notes.
9 FED. R. CIV. P. 26(b)(4), Adv. Comm. Notes.
10 Id.

                                              3
       Judge North evaluated the videos at issue and found that because the videos

showed communications involving lawyers, the videos were not discoverable. He

explained his reasoning to Sanofi during a hearing on April 11, 2019:

       Because these are videos. They’re videos of consulting experts in a room
       talking to lawyers. That’s what they’re videos of. By providing that video
       to a testifying expert is no different than putting the testifying expert in
       the room with the lawyers and the consulting expert, and you’re not
       entitled to discovery of what happens in that meeting because it’s with
       the lawyers. That’s what these videos are and that’s why they’re not
       discoverable. They’re experts meeting with counsel in the litigation. 11

Sanofi argued that the science described in the video is discoverable, and Judge North

rejected the argument: “This is a meeting of an expert with the lawyers that was

simply sent to the other expert.” 12

       Regarding the emails that Judge North reviewed, he concluded that they were

protected work product and they were irrelevant:

       The only thing I looked at involved the attorneys. And the documents
       were – they were not relevant really to anything. They were setting up
       meetings and phone calls and making introductions. There was nothing
       relevant in any of those documents, which is why I said they didn’t need
       to be logged. 13

       Sanofi argues that Plaintiffs must disclose any materials that a testifying

expert considers, even if that information comes from an attorney or non-testifying

expert whose work product generally is not subject to discovery. Sanofi, however, cites

cases that predate the 2010 amendments to Rule 26. Sanofi further argues that Judge

North erred in asking whether Dr. Thompson relied on the materials, rather than



11 Transcript of April 11, 2019 Hearing.
12 Id.
13 Id.

                                            4
whether he considered them. Sanofi notes that Rule 26 requires the disclosure of

materials considered by an expert. Ruling on a similar motion, Judge North indicated

that while Rule 26 requires the disclosure of materials considered by a testifying

expert, the Rule 2010 amendments place limits on this requirement and shield from

disclosure any attorney-expert communications.

          The Court agrees with Judge North’s application of the amended version of

Rule 26, and the Court concludes that his factual findings regarding the contents of

the materials are not clearly erroneous. Accordingly, Sanofi is not entitled to the

communications that Judge North reviewed. The 2010 amendments make clear that

communications of this nature are the type that Rule 26 aims to shield from

discovery.

          Regarding the September 3, 2018 email, Dr. Thompson testified that the email

was not related to this case. He testified as follows:

          [T]hat researcher indicated an interest in doing research in his
          laboratory and needed specimens. And I just simply said, if and when
          you need them, I can provide them, not from, not anything from this
          case, hair samples. So I just acknowledged that I can provide these and
          then I, that was it. 14

This Court has reviewed the September 3 email and finds that, consistent with Dr.

Thompson’s testimony, it is irrelevant to this litigation.

          Regarding the response to the subpoena served on AIVITA Biomedical,

Defendants point to an email dated April 17, 2018, in which Dr. Poole provided

information to Dr. Thompson. Dr. Poole wrote, “Yes - one biopsy is from the area of



14   Doc. 6987 at 2.
                                            5
patients scalp that had hair and the other one is from where the hair was completely

missing. I’m sure you see that on H&E. Exciting results!” 15 Defendants note that this

email does not contain any mental impressions of counsel and it contains information

that Dr. Thompson relied on in forming his opinions in this case. Defendants

therefore speculate that this email was not provided to Judge North because

otherwise, they suggest, Judge North would have ordered it to be produced. Since

Defendants are now in possession of this email, the question of whether they were

entitled to it is now moot. Further, the Court rejects Defendants’ speculative

argument that this email proves that there are other documents that Plaintiffs

withheld from Judge North. This argument is unfounded.



                                    CONCLUSION

          For the foregoing reasons, IT IS ORDERED that Sanofi’s Motion for Review

of Discovery Order Regarding PSC’s In Camera Correspondence and Videos (Doc.

6744) is DENIED.

          New Orleans, Louisiana this 30th day of May, 2019.




                                            HON. JANE T. MILAZZO
                                            UNITED STATES DISTRICT JUDGE




15   Doc. 7207 at 4.
                                           6
